Title: To George Washington from Timothy Pickering, 15 February 1796
From: Pickering, Timothy
To: Washington, George


          
            Department of State Feby 15. 1796.
          
          The Secretary of State respectfully lays before the President of the United States, the letter of resignation of Mr Benjamin Joy, late consul of the United States at Calcutta; and the recommendations of Mr William James Miller late of Philadelphia, now established at Calcutta, as a fit person to succeed Mr Joy in the Consulate.
          In addition to the testimonies inclosed in favour of Mr Miller, the Secretary begs leave to say, that John Miller, a respectable merchant in Philadelphia, & brother of the gentleman recommended for Consul, has shown him divers letters from his brother, by which it appears that he has become a partner in a very respectable mercantile house at Calcutta; which implies

clearly a permission from the local government to reside there. And the 13th article of the treaty with Great Britain declares that without such permission no citizen of the United States is to be considered as entitled to such residence. By the 16th article, before a consul can act as such, he is to be approved by the party to whom he is sent: if then any person whom the President shall be pleased with the advice and consent of the Senate to appoint Consul at Calcutta, shall be so approved, it would seem that Mr Joy’s objections to the appointment of a British subject would be superceded: for Mr Miller appears already to be well received by the officers of the Government in India as well as by the body of merchants. Mr Miller’s standing as an American citizen was of about ten years before his departure for India. His letters mark him as a man of business, correctness and good sense. These observations are respectfully submitted.
          
            Timothy Pickering
          
        